      Case 2:18-cv-06536-BWA-JVM Document 28 Filed 01/08/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


                                            *
  GLENN HOSEY                                       CIVIL ACTION NO. 2:18-cv-06536-
                                            *
  VERSUS                                    *       JUDGE BARRY W. ASHE
                                            *
  BOARD OF SUPERVISORS FOR THE                      MAGISTRATE JUDGE JANIS VAN
  UNIVERSITY OF LOUISIANA D/B/A             *
                                                    MEERVELD
  UNIVERSITY OF NEW ORLEANS                 *


                                        ORDER



       Considering the foregoing Unopposed Motion for an extension of time to respond

to the Motion to Dismiss filed by Defendant (R. Doc. 27),

       IT IS ORDERED that upon good cause shown the motion is GRANTED.


       IT IS FURTHER ORDERED that the submission date of Defendant’s motion to

dismiss is CONTINUED to February 27, 2020. Any memorandum in opposition shall be

filed in accordance with the Local Rules.



       New Orleans, Louisiana, this 8th day of January, 2020.




                           _________________________________________________
                           BARRY W. ASHE
                           UNITED STATES DISTRICT JUDGE
